image1.png [cuo20200328ex10132b558002.jpg]

Exhibit 10.1

 

Picture 9 [cuo20200328ex10132b558003.jpg]

 

Picture 11 [cuo20200328ex10132b558004.jpg]

 

 

 

 

SBA Loan #

881642070-01

SBA Loan Name

Continental Materials Corporation

Date

04/08/20

Loan Amount

5,487,000.00

Interest Rate

1.00% Fixed

Borrower

Continental Materials Corporation

Operating
Company

 

Lender

CIBC Bank USA

 

1.    PROMISE TO PAY:

 

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of Five Million Four Hundred Eighty Seven Thousand ($5,487,000.00)

 

Dollars, interest on the unpaid principal balance, and all other amounts
required by this Note.

 

2.    DEFINITIONS:

 

"Collateral" means any property taken as security for payment of this Note or
any guarantee of this Note.

 

"Guarantor" means each person or entity that signs a guarantee of payment of
this Note.

 

"Loan" means the loan evidenced by this Note.

 

"Loan Documents" means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.

 

"SBA" means the Small Business Administration, an Agency of the United States of
America.

 

image4.png [cuo20200328ex10132b558005.jpg]

 

 








 

3.    PAYMENT TERMS:

 

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

The interest rate is on this Note is fixed at 1.00% per year.

 

All payments of principal and interest are deferred for the first six (6) months
from the date of this Note ("Deferment Period").

 

On or about the date that is eight weeks following the date of this Note,
Borrower shall submit to Lender a certified and attested schedule or eligible
amounts of forgiveness ("Forgiven Balance"), together with documentation
verifying the number of full-time equivalent employees on Borrower's payroll as
well as the dollar amounts of payroll costs, covered mortgage interest payments,
covered rent payments, and covered utility payments for the eight week period
following the date of the first disbursement under this Note, as required by the
Payroll Protection Program ("PPP"). Subject to the terms of the PPP, the
Forgiven Balance will reduce the principal balance of this Note and the accrued
interest on the Forgiven Balance is also forgiven.

 

Borrower must pay any remaining principal balance and accrued interest on or
before the Maturity Date (defined below) with interest thereon paid monthly
after the Deferment Period over the remaining term of this Note. Payments must
be made on the same day as the date of this Note in the months they are due.

 

Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal.

 

The interest rate identified in the Note may not be changed during the life of
the Loan unless changes in accordance with SOP 5010.

 

Loan Prepayment:

Notwithstanding any provision in this Note to the contrary:

Borrower may prepay this Note. Borrower may prepay 20 percent or less of the
unpaid principal balance at any time without notice. If Borrower prepays more
than 20 percent and the Loan has been sold on the secondary market, Borrower
must:

a.  Give Lender written notice;

b.  Pay all accrued interest; and

c.  If the prepayment is received less than 21 days from the date Lender
receives the notice, pay an amount equal to 21 days' interest from the date
lender receives the notice, less any interest accrued during the 21 days and
paid under subparagraph b., above.

If Borrower does not prepay within 30 days from the date Lender received the
notice, Borrower must give Lender a new notice.

 

All remaining principal and accrued interest is due and payable 2 years from
date of Note ("Maturity Date").

 

Late Charge: If a payment on this Note is more than 10 days late, Lender may
charge Borrower a late fee of up to 5.00% of the unpaid portion of the regularly
scheduled payment.

 

 

 

 

 





 

 

Picture 16 [cuo20200328ex10132b558001.jpg]

SBA Form 147 (06/03/02) Version 4.1

2 of 6

 




 

4.    DEFAULT:

 

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

 

A.



Fails to do anything required by this Note and other Loan Documents;

 

B.



Defaults on any other loan with Lender;

 

C.



Does not preserve, or account to Lender's satisfaction for, any of the
Collateral or its proceeds;

 

D.



Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

 

E.



Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;

 

F.



Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower's ability to pay this Note;

 

G.



Fails to pay any taxes when due;

 

H.



Becomes the subject of a proceeding under any bankruptcy or insolvency law;

 

I.



Has a receiver or liquidator appointed for any part of their business or
property;

 

J.



Makes an assignment for the benefit of creditors;

 

K.



Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower's ability to pay this Note;

 

L.



Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender's prior written consent; or

 

M.



Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower's ability to pay this Note.

 

5.    LENDER'S RIGHTS IF THERE IS A DEFAULT:

 

Without notice or demand and without giving up any of its rights, Lender may:

 

A.



Require immediate payment of all amounts owing under this Note;

 

B.



Collect all amounts owing from any Borrower or Guarantor;

 

C.



File suit and obtain judgment;

 

D.



Take possession of any Collateral; or

 

E.



Sell, lease, or otherwise dispose of, any Collateral at public or private sale,
with or without advertisement.

 

6.    LENDER'S GENERAL POWERS:

 

Without notice and without Borrower's consent, Lender may:





 

 

Picture 16 [cuo20200328ex10132b558001.jpg]

SBA Form 147 (06/03/02) Version 4.1

3 of 6

 




 

A.



Bid on or buy the Collateral at its sale or the sale of another lienholder, at
any price it chooses;

 

B.



Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document, and preserve or dispose of the Collateral.
Among other things, the expenses may include payments for property taxes, prior
liens, insurance, appraisals, environmental remediation costs, and reasonable
attorney's fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;

 

C.



Release anyone obligated to pay this Note;

 

D.



Compromise, release, renew, extend or substitute any of the Collateral; and

 

E.



Take any action necessary to protect the Collateral or collect amounts owing on
this Note.

 

7.    WHEN FEDERAL LAW APPLIES:

 

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

 

8.    SUCCESSORS AND ASSIGNS:

 

Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.

 

9.    GENERAL PROVISIONS:

 

A.



All individuals and entities signing this Note are jointly and severally liable.

 

B.



Borrower waives all suretyship defenses.

 

C.



Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender's liens
on Collateral.

 

D.



Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

E.



Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

 

F.



If any part of this Note is unenforceable, all other parts remain in effect.

 

G.



To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.

 





 

 

Picture 16 [cuo20200328ex10132b558001.jpg]

SBA Form 147 (06/03/02) Version 4.1

4 of 6

 




 

10.   STATE-SPECIFIC PROVISIONS:

 

This Note is made pursuant to the terms and conditions of the Paycheck
Protection Program (“PPP”), which is part of the CARES Act 2020. Notwithstanding
any provision to the contrary, this Note shall be interpreted in accordance with
the PPP and guidance issued by the Small Business Administration implementing
the PPP.

 

Borrower agrees to execute and deliver to Lender any additional documents
consistent with the Loan Documents as may be recommended or required in
connection with the PPP. Borrower acknowledges the speed of the implementation
of the PPP and recognizes that additional documents may be required to document
the Loan.

 

This Note may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation, “electronic signature” shall
include faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.

 

THE HOLDER OF THIS NOTE SHALL NOT BE REQUIRED TO RENEW, EXTEND OR REFINANCE THIS
NOTE OR ANY AMOUNTS DUE UNDER THIS NOTE.

 

JURY WAIVER AND CONSENT TO JURISDICTION. LENDER AND BORROWER HEREBY WAIVE THE
RIGHT TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY
EITHER LENDER OR BORROWER AGAINST THE OTHER. TO INDUCE LENDER TO ACCEPT THIS
NOTE BORROWER IRREVOCABLY AGREE THAT, SUBJECT TO LENDER’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO
THIS NOTE WILL BE LITIGATED IN COURTS HAVING SITUS IN COOK COUNTY, ILLINOIS.
BORROWER HEREBY CONSENT AND SUBMIT TO THE JURISDICTION OF ANY COURT LOCATED
WITHIN COOK COUNTY, ILLINOIS, WAIVES PERSONAL SERVICE OF PROCESS AND AGREE THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO BORROWER
AT THE ADDRESS STATED HEREIN AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 

Picture 16 [cuo20200328ex10132b558001.jpg]

SBA Form 147 (06/03/02) Version 4.1

5 of 6

 




Picture 2 [cuo20200328ex10132b558006.jpg]

 

11.   BORROWER'S NAME(S) AND SIGNATURE(S):

 

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

BORROWER:

 

Picture 17 [cuo20200328ex10132b558007.jpg]

 

By: Continental Materials Corporation

 

Name: Paul Ainsworth

 

Title: CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Picture 16 [cuo20200328ex10132b558001.jpg]

SBA Form 147 (06/03/02) Version 4.1

6 of 6

 

